
	

113 HR 30 IH: Small Business Investment Enhancement and Tax Relief Act
U.S. House of Representatives
2013-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 30
		IN THE HOUSE OF REPRESENTATIVES
		
			January 3, 2013
			Ms. Velázquez
			 introduced the following bill; which was referred to the
			 Committee on Small
			 Business, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Small Business Investment Act of 1958, to
		  provide for a small business early-stage investment program, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Investment Enhancement
			 and Tax Relief Act.
		ISmall
			 business early-stage investment program
			101.Small business
			 early-stage investment programTitle III of the Small Business Investment
			 Act of 1958 (15
			 U.S.C. 681 et seq.) is amended by adding at the end the
			 following:
				
					DSmall business
				early-stage investment program
						399A.Establishment
				of programThe Administrator
				shall establish and carry out an early-stage investment program (hereinafter
				referred to in this part as the program) to provide equity
				investment financing to support early-stage small businesses in accordance with
				this part.
						399B.Administration
				of programThe program shall
				be administered by the Administrator acting through the Associate Administrator
				described under section 201.
						399C.Applications
							(a)In
				generalAny existing or newly
				formed incorporated body, limited liability company, or limited partnership
				organized and chartered or otherwise existing under Federal or State law for
				the purpose of performing the functions and conducting the activities
				contemplated under the program and any manager of any small business investment
				company may submit to the Administrator an application to participate in the
				program.
							(b)Requirements for
				applicationAn application to participate in the program shall
				include the following:
								(1)A business plan describing how the
				applicant intends to make successful venture capital investments in early-stage
				small businesses and direct capital to small business concerns in targeted
				industries or other business sectors.
								(2)Information
				regarding the relevant venture capital investment qualifications and
				backgrounds of the individuals responsible for the management of the
				applicant.
								(3)A description of
				the extent to which the applicant meets the selection criteria under section
				399D.
								(c)Applications
				from managers of small business investment companiesThe Administrator shall establish an
				abbreviated application process for applicants that are managers of small
				business investment companies that are licensed under section 301 and that are
				applying to participate in the program. Such abbreviated process shall
				incorporate a presumption that such managers satisfactorily meet the selection
				criteria under paragraphs (3) and (5) of section 399D(b).
							399D.Selection of
				participating investment companies
							(a)In
				generalNot later than 90
				days after the date on which the Administrator receives an application from an
				applicant under section 399C, the Administrator shall make a determination to
				conditionally approve or disapprove such applicant to participate in the
				program and shall transmit such determination to the applicant in writing. A
				determination to conditionally approve an applicant shall identify all
				conditions necessary for a final approval and shall provide a period of not
				less than one year for satisfying such conditions.
							(b)Selection
				criteriaIn making a determination under subsection (a), the
				Administrator shall consider each of the following:
								(1)The likelihood that the applicant will meet
				the goals specified in the business plan of the applicant.
								(2)The likelihood
				that the investments of the applicant will create or preserve jobs, both
				directly and indirectly.
								(3)The character and
				fitness of the management of the applicant.
								(4)The experience and
				background of the management of the applicant.
								(5)The extent to
				which the applicant will concentrate investment activities on early-stage small
				businesses.
								(6)The likelihood
				that the applicant will achieve profitability.
								(7)The experience of
				the management of the applicant with respect to establishing a profitable
				investment track record.
								(8)The extent to which the applicant will
				concentrate investment activities on small business concerns in targeted
				industries.
								(c)Final
				approvalFor each applicant
				provided a conditional approval under subsection (a), the Administrator shall
				provide final approval to participate in the program not later than 90 days
				after the date the applicant satisfies the conditions specified by the
				Administrator under such subsection or, in the case of applicants whose
				partnership or management agreements conform to models approved by the
				Administrator, the Administrator shall provide final approval to participate in
				the program not later than 30 days after the date the applicant satisfies the
				conditions specified under such subsection. If an applicant provided
				conditional approval under subsection (a) fails to satisfy the conditions
				specified by the Administrator in the time period designated under such
				subsection, the Administrator shall revoke the conditional approval.
							399E.Equity
				financings
							(a)In
				generalThe Administrator may
				make one or more equity financings to a participating investment
				company.
							(b)Equity financing
				amounts
								(1)Non-Federal
				capitalAn equity financing
				made to a participating investment company under the program may not be in an
				amount that exceeds the amount of the capital of such company that is not from
				a Federal source and that is available for investment on or before the date on
				which an equity financing is drawn upon. Such capital may include legally
				binding commitments with respect to capital for investment.
								(2)Limitation on
				aggregate amountThe aggregate amount of all equity financings
				made to a participating investment company under the program may not exceed
				$100,000,000.
								(c)Equity financing
				processIn making an equity
				financing under the program, the Administrator shall commit an equity financing
				amount to a participating investment company and the amount of each such
				commitment shall remain available to be drawn upon by such company—
								(1)for new-named
				investments during the 5-year period beginning on the date on which each such
				commitment is first drawn upon; and
								(2)for follow-on investments and management
				fees during the 10-year period beginning on the date on which each such
				commitment is first drawn upon, with not more than 2 additional 1-year periods
				available at the discretion of the Administrator.
								(d)Commitment of
				fundsThe Administrator shall
				make commitments for equity financings not later than 2 years after the date
				funds are appropriated for the program.
							399F.Investments in
				early-stage small businesses
							(a)In
				generalAs a condition of
				receiving an equity financing under the program, a participating investment
				company shall make all of the investments of such company in small business
				concerns, of which at least 50 percent shall be early-stage small
				businesses.
							(b)Evaluation of
				complianceWith respect to an equity financing amount committed
				to a participating investment company under section 399E, the Administrator
				shall evaluate the compliance of such company with the requirements under this
				section if such company has drawn upon 50 percent of such commitment.
							399G.Pro rata
				investment sharesEach
				investment made by a participating investment company under the program shall
				be treated as comprised of capital from equity financings under the program
				according to the ratio that capital from equity financings under the program
				bears to all capital available to such company for investment.
						399H.Equity
				financing interest
							(a)Equity financing
				Interest
								(1)In
				generalAs a condition of receiving an equity financing under the
				program, a participating investment company shall convey an equity financing
				interest to the Administrator in accordance with paragraph (2).
								(2)Effect of
				conveyanceThe equity financing interest conveyed under paragraph
				(1) shall have all the rights and attributes of other investors attributable to
				their interests in the participating investment company, but shall not denote
				control or voting rights to the Administrator. The equity financing interest
				shall entitle the Administrator to a pro rata portion of any distributions made
				by the participating investment company equal to the percentage of capital in
				the participating investment company that the equity financing comprises. The
				Administrator shall receive distributions from the participating investment
				company at the same times and in the same amounts as any other investor in the
				company with a similar interest. The investment company shall make allocations
				of income, gain, loss, deduction, and credit to the Administrator with respect
				to the equity financing interest as if the Administrator were an
				investor.
								(b)Manager
				profitsAs a condition of
				receiving an equity financing under the program, the manager profits interest
				payable to the managers of a participating investment company under the program
				shall not exceed 20 percent of profits, exclusive of any profits that may
				accrue as a result of the capital contributions of any such managers with
				respect to such company. Any excess of this amount, less taxes payable thereon,
				shall be returned by the managers and paid to the investors and the
				Administrator in proportion to the capital contributions and equity financings
				paid in. No manager profits interest (other than a tax distribution) shall be
				paid prior to the repayment to the investors and the Administrator of all
				contributed capital and equity financings made.
							(c)Distribution
				requirementsAs a condition of receiving an equity financing
				under the program, a participating investment company shall make all
				distributions to all investors in cash and shall make distributions within a
				reasonable time after exiting investments, including following a public
				offering or market sale of underlying investments.
							399I.FundThere is hereby created within the Treasury
				a separate fund for equity financings which shall be available to the
				Administrator subject to annual appropriations as a revolving fund to be used
				for the purposes of the program. All amounts received by the Administrator,
				including any moneys, property, or assets derived by the Administrator from
				operations in connection with the program, shall be deposited in the fund. All
				expenses and payments, excluding administrative expenses, pursuant to the
				operations of the Administrator under the program shall be paid from the
				fund.
						399J.Application of
				other sectionsTo the extent
				not inconsistent with requirements under this part, the Administrator may apply
				sections 309, 311, 312, 313, and 314 to activities under this part and an
				officer, director, employee, agent, or other participant in a participating
				investment company shall be subject to the requirements under such
				sections.
						399K.Annual
				reportingThe Administrator
				shall report on the performance of the program in the annual performance report
				of the Administration.
						399L.DefinitionsIn this part, the following definitions
				apply:
							(1)Early-stage
				small businessThe term early-stage small business
				means a small business concern that—
								(A)is domiciled in a
				State; and
								(B)has not generated gross annual sales
				revenues exceeding $15,000,000 in any of the previous 3 years.
								(2)Participating
				investment companyThe term
				participating investment company means an applicant approved under
				section 399D to participate in the program.
							(3)Targeted
				industriesThe term targeted industries means any of
				the following business sectors:
								(A)Agricultural
				technology.
								(B)Energy
				technology.
								(C)Environmental
				technology.
								(D)Life
				science.
								(E)Information
				technology.
								(F)Digital
				media.
								(G)Clean
				technology.
								(H)Defense
				technology.
								.
			IISmall business
			 investment
			201.Tax credit for small
			 business investment
				(a)In
			 generalSubpart A of part IV of subchapter A of
			 chapter
			 1 of the Internal Revenue Code of 1986 (relating to
			 nonrefundable personal credits) is amended by inserting after section 25D the
			 following new section:
					
						25E.Small business
				investment
							(a)In
				generalIn the case of an individual, there shall be allowed as a
				credit against the tax imposed by this chapter an amount equal to 20 percent of
				the amount paid or incurred for qualified small business investments during the
				taxable year.
							(b)LimitationWith
				respect to any qualified small business investment in any corporation or
				partnership, the amount paid or incurred by any taxpayer which is taken into
				account under subsection (a) shall not exceed $250,000 ($500,000 in the case of
				a joint return), reduced by the amount taken into account under such subsection
				with respect to investments by the taxpayer in such corporation or partnership
				for all prior taxable years.
							(c)Qualified small
				business investmentFor purposes of this section—
								(1)In
				generalThe term qualified small business investment
				means any small business stock and any small business partnership
				interest.
								(2)Small business
				stockThe term small business stock means any stock
				in a domestic corporation acquired by the taxpayer at its original issue
				(directly or through an underwriter) solely in exchange for cash, if—
									(A)such corporation is an eligible small
				business (as defined in section 41(b)(3)(D)(ii));
									(B)such corporation
				is engaged primarily in the trade or business of manufacturing, processing,
				assembling, or researching and developing products or in the trade or business
				of agriculture, technology, or life science;
									(C)such corporation
				has been in existence for less than 5 years as of such acquisition;
									(D)such corporation
				has fewer than 75 employees as of such acquisition;
									(E)more than 50
				percent of the corporation’s employees perform substantially all of their
				services in the United States as of such acquisition; and
									(F)such stock is
				designated by the corporation for purposes of this paragraph.
									For
				purposes of subparagraph (E), stock shall not be treated as designated if such
				designation would result in the aggregate amount which may be taken into
				account under this section with respect to stock issued by such corporation to
				exceed $750,000, taking into account all taxpayers for all taxable
				years.(3)Small business
				partnership interestThe term small business partnership
				interest means any capital or profits interest in a domestic partnership
				acquired by the taxpayer from the partnership solely in exchange for cash,
				if—
									(A)such partnership is an eligible small
				business (as defined in section 41(b)(3)(D)(ii));
									(B)such partnership
				is engaged primarily in the trade or business of manufacturing, processing,
				assembling, or researching and developing products or in the trade or business
				of agriculture, technology, or life science;
									(C)such partnership
				has been in existence for less than 5 years as of such acquisition;
									(D)such partnership
				has fewer than 75 employees as of such acquisition;
									(E)more than 50 percent of the partnership’s
				employees perform substantially all of their services in the United States as
				of such acquisition; and
									(F)such capital or
				profits interest is designated by partnership for purposes of this
				paragraph.
									For
				purposes of subparagraph (E), a capital or profits interest shall not be
				treated as designated if such designation would result in the aggregate amount
				which may be taken into account under this section with respect to interests in
				such partnership to exceed $750,000, taking into account all taxpayers for all
				taxable years.(d)Carryforward of
				unused creditIf the credit allowable under subsection (a)
				exceeds the limitation imposed by section 26(a) for such taxable year reduced
				by the sum of the credits allowable under this subpart (other than this
				section), such excess shall be carried to the succeeding taxable year and added
				to the credit allowable under this section. Such excess shall not be taken into
				account under this subsection for such succeeding taxable year or any taxable
				year succeeding such
				year.
							.
				(b)Clerical
			 amendmentThe table of sections of such subpart is amended by
			 inserting after the item relating to section 25D the following new item:
					
						
							Sec. 25E. Small business
				investment.
						
						.
				(c)Report to
			 CongressThe Secretary of the Treasury shall conduct a study and
			 report to Congress on the effectiveness of the credit allowed under
			 section
			 25E of the Internal Revenue Code of 1986 (as added by this
			 section), and similar State tax credits, in providing incentives for investment
			 in qualified small businesses. There are authorized to be appropriated $500,000
			 to carry out the purposes of this subsection.
				(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				
